Exhibit 10.7

Jupitermedia Corporation

Compensation Plan

For the Period from January 1 - December 31, 2007

 

From:

   Compensation Committee:    Michael J. Davies    Gilbert Bach    John Patrick
   William Shutzer

To:

   Christopher Cardell

Date:

   January 1, 2007  

Name:

  

Christopher Cardell

  

Base Salary

   $  337,000             

Title:

  

President and COO

           

Maximum Annual Incentive

   $ 235,900                    (70% of Base)   

Annual Incentive Compensation:

Annual incentive compensation will be earned based on the following three
objectives

 

  •  

Achievement of Revenue Target - Maximum Incentive = $78,633 (See schedule A)

 

  •  

Achievement of EBITDA Target - Maximum Incentive = $78,633 (See schedule B)

 

  •  

Achievement of conversion of financial reporting systems to Oracle Financials
and other management objectives based on the discretion of the Compensation
Committee - Maximum Incentive = $78,634

Total Maximum Incentive = $235,900

 

   

Revenue Target 2007 (See Schedule A)

   $ 147,433,747      

Amount Available For Annual Incentive

   $ 78,633            Percent of Target     Bonus % Earned    
Bonus Amount Earned        115 %   100 %   $ 78,633  (Maximum)      110 %   80 %
    62,906        105 %   60 %     47,180        100 %   40 %     31,453       
95 %   20 %     15,727        90 %   0 %     —        

EBITDA Target 2007 (See Schedule B)

   $ 33,752,111      

Amount Available For Annual Incentive

   $ 78,633            Percent of Target     Bonus % Earned    
Bonus Amount Earned        115 %   100 %   $ 78,633  (Maximum)      110 %   80 %
    62,906        105 %   60 %     47,180        100 %   40 %     31,453       
95 %   20 %     15,727        90 %   0 %     —        

 

Achievement of conversion of financial reporting systems to Oracle Financials
and other management objectives

based on the discretion of the Compensation Committee

 



 

 



Amount Available For Annual Incentive

   $ 78,634                     

 

•  

Annual Incentive is payable upon Compensation Committee approval after year end.

•  

Annual Incentive excludes acquisitions other than Studio Cutz acquired on
1/18/07 and ISPCON acquired on 1/30/07, the results of which are reflected in
the attached 2007 reforecast.

 

ACCEPTED AND AGREED UPON BY THE UNDERSIGNED:

 

Signature

Christopher Cardell